IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 September 2022 Term                      FILED
                               _____________________               November 3, 2022
                                                                       released at 3:00 p.m.
                                                                   EDYTHE NASH GAISER, CLERK
                                    No. 21-0263                    SUPREME COURT OF APPEALS
                               _____________________                    OF WEST VIRGINIA



                             STATE OF WEST VIRGINIA
                              Plaintiff Below, Respondent,

                                          v.

                        IZZAC CHRISTOPHER WEISTER,
                           Defendant Below, Petitioner.

       ___________________________________________________________

                      Appeal from the Circuit Court of Jefferson
                       The Honorable David Hammer, Judge
                             Case No. CC-19-2020-F-9

                               AFFIRMED
        _________________________________________________________



                             Submitted: September 27, 2022
                               Filed: November 3, 2022

Kevin D. Mills, Esq.                             Patrick Morrisey, Esq.
Shawn R. McDermott, Esq.                         Attorney General
MillsMcDermott, PLLC                             Lara K. Bissett, Esq.
Martinsburg, West Virginia                       Assistant Attorney General
Counsel for Petitioner                           Charleston, West Virginia
                                                 Counsel for Respondent



JUSTICE WOOTON delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT



              1.     “Where the issue on an appeal from the circuit court is clearly a

question of law or involving an interpretation of a statute, we apply a de novo standard of

review.” Syl. Pt. 1, Chrystal R.M v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).



              2.     “In determining whether a misdemeanor or felony involves an “act of

violence against a person” pursuant to W. Va. Code § 27-6A-3 (2007), a court’s analysis

is not limited by whether an ‘act of violence against a person’ is an element of the offense.”

Syl. Pt. 1, State v. George K., 233 W. Va. 698, 703, 760 S.E.2d 512, 517 (2014).



              3.     “An ‘act of violence against a person’ within the meaning of W. Va.

Code § 27-6A-3 (2007) encompasses acts that indicate the incompetent defendant poses a

risk of physical harm, severe emotional harm, or severe psychological harm to children.”

Syl. Pt. 2, State v. George K., 233 W.Va. 698, 703, 760 S.E.2d 512, 517 (2014).



              4.     “Distributing and exhibiting material depicting minors engaged in

sexually explicit conduct in violation of West Virginia Code § 61-8C-3 (2014) is a crime

that ‘involve[s] an act of violence against a person’ within the meaning of West Virginia

Code § 27-6A-3(h) (2013) because it derives from and is proximately linked to physical,

emotional, and psychological harm to children.” Syl. Pt. 5, State v. Riggleman, 238 W.

Va. 720, 798 S.E.2d 846 (2017).

                                              i
             5.     Soliciting a minor via a computer, West Virginia Code § 61-3C-14b

(2020), and use of obscene matter with intent to seduce a minor, W. Va. Code § 61-8A-4

(2020), are crimes that involve “an act of violence against a person” within the meaning of

West Virginia Code section 27-6A-3 (2007 & 2021), because these crimes pose a risk of

physical harm, severe emotional harm, or severe psychological harm to children.




                                            ii
WOOTON, Justice:



              The petitioner, Izzac Christopher Weister, appeals the March 8, 2021, order

of the Circuit Court of Jefferson County, West Virginia, that found he was not competent

to stand trial for his alleged crimes – two counts of solicitation of a minor via a computer 1

and one count of use of obscene matter with intent to seduce a minor2 – and committed

him to William R. Sharpe, Jr. Hospital for twenty-five years or until he regains competency

and his criminal charges can be resolved. The petitioner argues that the court erred: 1) in

finding the offenses of solicitation of a minor via a computer and use of obscene matter

with intent to seduce a minor involved acts of violence against a person; and 2) in finding

it had jurisdiction over him for a period of twenty-five years. Upon our careful review of

the briefs, the parties’ arguments, the appendix record, the applicable law, and all other

matters before the Court, we affirm the circuit court’s decision.



                          I. Facts and Procedural Background

              The petitioner is approximately twenty-three years old. His medical history

indicates that he was exposed to drugs in utero. In 2017, he contracted a bacterial infection

that caused extensive injury to the frontal and temporal lobes of his brain resulting in




       See W. Va. Code § 61-3C-14b (2020) (pertaining to solicitation of a minor via
       1

computer).
       2
        See W. Va. Code § 61-8A-4 (2020) (concerning use of obscene matter with intent
to seduce a minor).
                                              1
extensive brain injuries; changes in personality, including increased impulsivity; poor

judgment; disinhibition; difficulty regulating emotions; speech, auditory, and visual

impairments; memory impairment; and sensory difficulties.



             According to the criminal complaint filed on June 11, 2019, by Sgt. Keith

Sigulinsky of the Ranson Police Department, the officer met with the fourteen-year-old

victim’s grandmother, who was also the victim’s legal guardian. The grandmother told the

officer that the previous evening the victim disclosed that she received some sexual

messages from her half-brother, the petitioner, who was then nineteen years old. Sgt.

Sigulinsky questioned the victim about the messages and learned that she had an Instagram

application on her phone that contained the conversation between her and the petitioner.



             The officer viewed the text conversation, which included the following

exchange initiated by the petitioner: “Have you ever wondered what it would be like if u

had sex with a brother?” The victim replied, “No. Why?” The petitioner then wrote, “Y

Not Cutie.” The victim replied, “For one you are my brother 2 you are 19.” The petitioner

responded, “So what[?]” The victim texted, “So I can’t.” The petitioner responded, “Yes,

u can[,]” and then asked the victim, “Y can’t u[?]” The victim responded that she was

fourteen. The petitioner then texted that the victim was “sexy[,]” and again asked her,

“Would u want to have sex with me.” The victim replied that “[y]ou’re my brother[,]” to

which the petitioner replied, “So ur my half sister it’s not a big deal.”   The petitioner

continued that he “want[ed] to f—k u and I’ve been wondering what it would be like if me

                                            2
and u had sex and I really want to f—k one of my sisters. And I picked u. I want to be

with u.” He later texted the victim, “Send me your boobs,” followed by, “I want to f—k

u.” The petitioner also sent the victim a picture of his penis; however, the victim did not

open that message. After the victim told her grandmother about the messages, the latter

contacted the police the next day.



              On January 21, 2020, the petitioner was indicted on two counts of soliciting

a minor via a computer and one count of use of obscene matter with intent to seduce a

minor. See supra notes 1 and 2. Following his indictment, the petitioner was evaluated by

two experts regarding his competency to stand trial. The petitioner hired Dr. Sara Boyd, a

forensic psychologist, who evaluated him and, in her report dated August 27, 2020, found

that due to his brain injuries he was not competent and not substantially likely to attain

competency. In October, 2020, the State hired Dr. David Clayman, also a forensic

psychologist, to evaluate the petitioner. In his report dated December 22, 2020, Dr.

Clayman concurred with Dr. Boyd’s opinion that the petitioner was not competent to stand

trial and that it was “highly unlikely that given Mr. Weister’s history and the extent of his

organic brain injury that he will be able to gain the requisite skills needed to achieve

adjudicative competence within the timeframe permitted.”



              On January 5, 2021, the circuit court conducted a hearing in regard to the

petitioner’s competency. By order entered that same day, the court made the preliminary



                                             3
finding that “[p]ursuant to W. Va. Code § 27-6A-3(a), and by agreement of the parties, 3 . .

. [the petitioner] is not competent to stand trial and is unlikely to attain competency within

the next three months.” (Footnote added). However, the court specifically noted that the

parties disagreed on the issue of whether the crimes charged in the indictment involved

acts of violence. See W. Va. Code § 27-6A-3(g) and (h) (2007). The court instructed the

parties to brief the issue and a hearing was scheduled to be held on March 8, 2021.



              Following the parties’ submission of briefs and their oral arguments, the
circuit court found in its March 8, 2021, order that
              the indicted offenses, two counts of Solicitation of a Minor via
              a Computer, W. Va. Code § 61-3C-14b, and one count of Use
              of Obscene Mater [sic] with Intent to Seduce a Minor, W. Va.
              Code § 61-8A-4, are each felony offenses involving an act of
              violence against a person. W. Va. Code § 27-6A-3(h), State v.
              George K., 233 W. Va. 698 (2014).




       3
         A stipulation in regard to the petitioner’s competency was filed on January 22,
2021, in which:

              3.     The State and defense counsel agree that based upon the
              opinions of the experts [referring to Dr. Boyd and Dr.
              Clayman] . . . , the Court should make the findings that the
              Defendant does not have a sufficient present ability to consult
              with his lawyer with a reasonable degree of rational
              understanding and a rational, as well as factual, understanding
              of the proceedings against him and that the Defendant is not
              substantially likely to attain competency within the ensuing
              three months.

The stipulation noted the parties’ disagreement in regard to “whether the indicted offenses
involve an act of violence against a person[,]” and the agreement expressly did not cover
this issue.
                                              4
The court further found that the petitioner could have been convicted of the counts charged

in the indictment but for the determination that he was not competent to stand trial. The

court determined that it had jurisdiction over the petitioner for twenty-five years, which

was the maximum sentence that he could have received upon conviction, and committed

the petitioner to William R. Sharpe Jr. Hospital, finding that it was “the current least

restrictive environment available to manage the defendant and allow for the protection to

the public.” The court also ordered that “a qualified forensic evaluator . . . conduct a

dangerousness evaluation including the dangerousness risk factors within thirty days” of

the petitioner’s admission and render a report to the court within ten days after the

evaluation was complete. It is from this order the petitioner appeals.



                                 II. Standard of Review

              We have held that “[w]here the issue on an appeal from the circuit court is

clearly a question of law or involving an interpretation of a statute, we apply a de novo

standard of review.” Syl. Pt. 1, Chrystal R.M v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d

415 (1995); accord State v. George K., 233 W.Va. 698, 703, 760 S.E.2d 512, 517 (2014).

We examine the petitioner’s assignments of error under this standard of review.



                                     III. Discussion

                A. Crimes Involving Acts of Violence Against a Person

              The petitioner first argues that the circuit court erred in finding that the

offenses of solicitation of a minor via a computer, W. Va. Code § 61-3C-14b, and use of

                                             5
obscene matter with intent to seduce a minor, W. Va. Code § 61-8A-4, involved acts of

violence against a person within the meaning of West Virginia Code section 27-6A-3(h). 4



       4
        We readily dispense with two of the petitioner’s convoluted arguments made in
support of this assigned error. Specifically, he argues that the rule of lenity should apply to
our interpretation of the phrase “involves an act of violence against a person” so as to afford
him a favorable interpretation of that phrase, as well as a favorable application in regard to
the maximum period of commitment he should have received. See W. Va. Code § 27-6A-
3. He also argues that the charged offenses do not require extended supervision pursuant
to West Virginia Code section 62-12-26 (2020) and therefore should not require extended
jurisdiction under the criminal competency statute.

       We reject these arguments for the following reasons: First, in George K., this Court
rejected the rule of lenity argument and determined that it is not applicable in the criminal
competency context. See 233 W. Va. at 706, 760 S.E.2d at 520 (finding that the statute is
not punitive in nature and, therefore, “the rule requiring the Court to construe penal statutes
in favor of the defendant is inapplicable to the present case.”). Second, the petitioner’s
argument that the competency statute should be read in pari materia with the extended
supervision for sex offender statute, W. Va. Code § 62-12-26, also fails because the

              in pari materia rule of statutory construction applies . . . only
              when the particular statute is ambiguous: “‘The rule that
              statutes which relate to the same subject should be read and
              construed together is a rule of statutory construction and does
              not apply to a statutory provision which is clear and
              unambiguous.’ Syl. pt. 4, Manchin v. Dunfee, 174 W.Va. 532,
              327 S.E.2d 710 (1984), quoting syl. pt. 1, State v. Epperly, 135
              W.Va. 877, 65 S.E.2d 488 (1951).”

Kimes v. Bechtold, 176 W. Va. 182, 185, 342 S.E.2d 147, 150 (1986). Here, the petitioner’s
contention that the statutes should be read in pari materia is in direct conflict with his
position that the statute is clear and unambiguous. Moreover, the two relevant statutes do
not relate to the same subject. Extended supervision for convicted sex offenders necessarily
involves a form of punishment that occurs as a result of a conviction. See Syl. Pt. 3, in
part, State v. Deel, 237 W. Va. 600, 788 S.E.2d 741 (2016) (“The supervised release statute,
West Virginia Code § 62-12-26, provides for an additional penalty to be imposed upon a
person who is convicted of any of the enumerated sex offenses set forth therein.”). In
contrast, the criminal competency statute involves an individual who is charged with a
crime but not convicted because he or she is deemed not competent to stand trial. Thus,
these two statutes involve very different concepts, do not relate to the same subject, and
should not be read in pari materia. See Kimes, 176 W. Va. at 185, 342 S.E.2d at 150.
                                              6
He contends that this Court’s prior decisions in George K., 233 W.Va. 698, 760 S.E.2d

512, and State v. Riggleman, 238 W. Va. 720, 798 S.E.2d 846 (2017), were erroneously

decided and asks this Court to overturn both cases. He asserts that the unambiguous, plain

language, together with a “common sense reading” of the phrase “an act of violence against

a person” contained in West Virginia Code section 27-6A-3(h), compel the conclusion that

the charging statutes require that the offenses involve physical force and actual or

threatened bodily injury. He further argues that even if the law enunciated in George K.

and Riggleman applies, the offenses for which he is charged in this case do not involve an

act of violence against a person. 5 The State counters that the law on this issue is well settled

as it relates to this Court’s interpretation of the meaning of “an act of violence against a

person.” Thus, the State contends that, applying this Court’s precedents established in

George K. and Riggleman, the petitioner’s offenses involve acts of violence. See W. Va.

Code § 27-6A-3. We agree with the State’s position.



              At the time the petitioner was indicted, West Virginia Code § 27-6A-3(h)

(2007), provided:

              (h) If at any point in [criminal] proceedings the defendant is
              found not competent to stand trial and is found not
              substantially likely to attain competency, and if the defendant
              has been indicted or charged with a misdemeanor or felony in
              which the misdemeanor or felony does involve an act of


       5
         The reason the petitioner seeks such a determination is that under West Virginia
Code section 27-6A-3(g), if a person is indicted on a felony charge not involving an act of
violence against a person, is found not competent to stand trial, and is not substantially
likely to attain competency then the criminal charges are to be dismissed.
                                               7
            violence against a person, then the court shall determine on the
            record the offense or offenses of which the person otherwise
            would have been convicted, and the maximum sentence he or
            she could have received. A defendant shall remain under the
            court's jurisdiction until the expiration of the maximum
            sentence unless the defendant attains competency to stand trial
            and the criminal charges reach resolution or the court dismisses
            the indictment or charge. The court shall order the defendant
            be committed to a mental health facility designated by the
            department that is the least restrictive environment to manage
            the defendant and that will allow for the protection of the
            public. Notice of the maximum sentence period with an end
            date shall be provided to the mental health facility. The court
            shall order a qualified forensic evaluator to conduct a
            dangerousness evaluation to include dangerousness risk factors
            to be completed within thirty days of admission to the mental
            health facility and a report rendered to the court within ten
            business days of the completion of the evaluation. The medical
            director of the mental health facility shall provide the court a
            written clinical summary report of the defendant's condition at
            least annually during the time of the court's jurisdiction. The
            court's jurisdiction shall continue an additional ten days
            beyond any expiration to allow civil commitment proceedings
            to be instituted by the prosecutor pursuant to article five of this
            chapter. The defendant shall then be immediately released
            from the facility unless civilly committed. 6


      6
         The Legislature amended West Virginia Code section 27-6A-3 in 2021 and it
currently provides:


            (f) Subject to subsection (i) of this section, if at any point in the
            proceedings a defendant who has been indicted or charged
            with a misdemeanor or felony involving an act of violence
            against a person is found not competent to stand trial and is
            found not substantially likely to attain competency after having
            received competency restoration services for 180 days, he or
            she shall be placed in the least restrictive setting and shall
            remain under the jurisdiction of the court upon any conditions
            that the court considers appropriate and the charges against him
            or her shall be held in abeyance. . . .

                                             8
Id. (emphasis and footnote added). At issue is whether the felonies for which the petitioner

was indicted involved “an act of violence against a person.” Id. As previously mentioned,

this Court addressed this issue in George K., 233 W. Va. 698, 760 S.E.2d 512, and

Riggleman, 238 W. Va. 720, 798 S.E.2d 846.



              In George K., a case that involved the crimes of third-degree sexual assault

and sexual abuse by a parent, guardian, custodian or person in position of trust, the circuit

court determined that the petitioner was not competent to stand trial and was not likely to

attain competency pursuant to West Virginia Code section 27-6A-3(h) (2007). See 233 W.

Va. at 701, 760 S.E.2d at 515. The court further found that the crimes at issue involved

“an act of violence against a person” pursuant to the competency statute and determined

that it would maintain jurisdiction over the petitioner for a period of fifty years, which was

the maximum possible sentence he would have received if he had been convicted of the

crimes charged, or until he attained competency. Id. The defendant, who was committed

to a mental health facility, appealed the court’s ruling raising the exact issue here – that the

circuit court erred in finding that the crimes with which he had been charged involved an




Id. (emphasis added). Based on a plain reading of this language, we reject the petitioner’s
argument that the 2021 amendment “makes clear that an offense that involves an act of
violence against a person requires the risk of bodily injury to a person.” The petitioner fails
to cite to any specific language in the statute adding this alleged clarity, and our
independent review of the 2007 and 2021 versions of the statute reveals that the language
at issue is found in both and has not materially changed. Therefore, the law established in
George K. and Riggleman controls.
                                               9
act of violence under West Virginia Code section 27-6A-3(h). See 233 W. Va. at 701, 760

S.E.2d at 515.



              On appeal, the Court undertook an examination of what an “act of violence”

meant under West Virginia Code section 27-6A-3(h). 7 The Court rejected the notion that

if “an act of violence” was not a specific statutory element of the crime charged then the

crime did not fall within the meaning of “involved an act of violence against a person”

under section 27-6A-3(h). George K., 233 W. Va. at 709, 760 S.E.2d at 523. In other

words, the elements of the crime charged did not limit the determination of what constitutes

an “act of violence.” Id. In this regard, the Court held that “[i]n determining whether a

misdemeanor or felony involves an “act of violence against a person” pursuant to W. Va.

Code § 27-6A-3 (2007), a court’s analysis is not limited by whether an ‘act of violence

against a person’ is an element of the offense.” 233 W. Va. at 700, 760 S.E.2d at 515, Syl.

Pt. 1.



              We then analyzed whether “act of violence” required actual physical harm.

The petitioner in George K., like the petitioner herein, argued that the child victim did not

suffer physical harm and therefore the crimes at issue did not involve acts of violence. We



        See Syl. Pt. 4, Mace v. Mylan Pharm., Inc., 227 W. Va. 666, 714 S.E.2d 223 (2011)
         7

(“‘“The primary object in construing a statute is to ascertain and give effect to the intent of
the Legislature.” Syllabus point 1, Smith v. State Workmen’s Compensation Commissioner,
159 W.Va. 108, 219 S.E.2d 361 (1975).’ Syl. Pt. 3, Davis Mem’l Hosp. v. W. Va. State Tax
Comm’r, 222 W.Va. 677, 671 S.E.2d 682 (2008).”).
                                              10
disagreed that actual physical harm was required; we found that the purpose of the

competency statute is to protect the public and that the phrase “act of violence” is not

limited to physical violence. Id. at 711, 760 S.E.2d at 525. Thus, we held that “an ‘act of

violence against a person’ within the meaning of W. Va. Code § 27-6A-3 (2007)

encompasses acts that indicate the incompetent defendant poses a risk of physical harm,

severe emotional harm, or severe psychological harm to children.” 233 W. Va. at 700, 760

S.E.2d at 515, Syl. Pt. 2. The Court determined that the crimes with which George K. was

charged – third degree sexual assault and sexual abuse by a custodian – were crimes that

cause severe emotional and psychological harm to children and were therefore crimes

involving acts of violence within the meaning of West Virginia Code section 27-6A-3. 233

W. Va. at 711, 760 S.E.2d at 525, and Syl. Pt. 4.



              Following its decision in George K., the Court was presented with a case

involving felony possession of child pornography, see W. Va. Code § 61-8C-3 (2014), and

asked to determine whether that crime involved an act of violence to a person under West

Virginia Code section 27-6A-3(h). See Riggleman, 238 W. Va. at 723, 798 S.E.2d at 849.

Once again, the petitioner in that case, like the petitioner herein, focused on his lack of

contact with the victims (the children depicted in pornographic images), arguing that the

mere viewing of the images was not an “act of violence” required by the statute. We

disagreed, noting that

              the issue is not whether the incompetent defendant committed
              an act of violence against a person; the language of West
              Virginia Code § 27-6A-3(h) does not require the State to make

                                            11
              that showing. Rather, the relevant inquiry is whether the crime
              charged involves an act of violence against a person.

Riggleman, 238 W. Va. at 725, 798 S.E.2d at 851 (emphasis added). The Court determined

that the crime charged, possession of child pornography, involved an “act of violence,”

stating that “[i]t is axiomatic that child pornography harms children[.]” Specifically, the

Court held that

              [d]istributing and exhibiting material depicting minors
              engaged in sexually explicit conduct in violation of West
              Virginia Code § 61-8C-3 (2014) is a crime that ‘involve[s] an
              act of violence against a person’ within the meaning of West
              Virginia Code § 27-6A-3(h) (2013) because it derives from and
              is proximately linked to physical, emotional, and psychological
              harm to children.

238 W. Va. at 723, 798 S.E.2d at 847, Syl. Pt. 5 (emphasis added).



              In view of the foregoing, we decline the petitioner’s invitation to overturn

George K. and Riggleman. Significantly, we recognize that the petitioner’s arguments in

support of overturning these decisions are virtually identical to arguments that this Court

considered and rejected therein. First, the petitioner argues, as did George K., that neither

the crime of solicitation of a minor, W. Va. Code § 61-3C-14b, nor the use of obscene

matter with intent to seduce a minor, W. Va. Code § 61-8A-4, includes as an element of

the crime an “act of violence against a person.” The petitioner contends that this fact alone

is sufficient to find that neither crime involves an act of violence for purposes of West

Virginia Code § 27-6A-3. However, in making this argument the petitioner disregards the

fact that we expressly considered and rejected this very argument in George K. See 233


                                             12
W. Va. at 709, 760 S.E.2d at 523. Moreover, the petitioner presents no new or novel legal

basis which would cause us to revisit prior law on this point.



              Next, we disagree with the petitioner’s argument that there is no evidence

that “suggests” he poses a risk of physical harm, severe emotional harm or severe

psychological harm to other children. 8 Our focus in George K. was not only the victim in

that case but also on the future harm that the defendant could inflict on children if he was

not committed. Id. at 711, 760 S.E.2d at 525. Specifically, we found that “‘[c]hildren are

the most vulnerable of victims, suffering traumatic and frequently life-long physical and

emotional damage.’ State v. Goff, 203 W.Va. 516, 522, 509 S.E.2d 557, 563 (1998)

(internal quotation omitted)[]” from these types of crimes. 233 W. Va. at 711, 760 S.E.2d

at 525.




        Critically, in this type of proceeding there is no burden on the victim to show
          8

physical harm, severe emotional harm, or severe psychological harm; rather, the focus is
on whether the petitioner’s “acts . . . indicate the incompetent defendant poses a risk of
physical harm, severe emotional harm, or severe psychological harm to children.” George
K., 233 W Va. at 701, 760 S.E.2d at 515, Syl. Pt. 2. In any event, the petitioner’s assertion
that the victim did not suffer any harm is not supported by evidence.

       Further, the fact that the victim did not open the picture of the penis that the
petitioner sent to her is of no consequence. Again, the court’s examination is focused on
the petitioner’s act of sending the picture and whether that act demonstrates that the
petitioner “poses a risk of physical harm, severe emotional harm, or severe psychological
harm to children.” Id.
                                             13
                In Riggleman, the Court then applied the reasoning of George K. to the

offense of possession of child pornography, a crime in which the defendant had no physical

contact with the victims. 238 W. Va. at 722, 798 S.E.2d at 848. Nevertheless, we found

                [i]t is axiomatic that child pornography harms children and
                “the victimization of a child depicted in pornographic materials
                flows just as directly from the crime of knowingly receiving
                child pornography as it does from the arguably more culpable
                offenses of producing or distributing child pornography.”
                United States v. Norris, 159 F.3d 926, 930 (5th Cir. 1998). The
                defendants who reproduce, distribute, or possess these images
                all play a part in sustaining this tragedy; they are all involved
                in the substantial network of child pornography that derives
                from violent sexual acts performed on children.

238 W. Va. at 728, 798 S.E.2d at 854. Thus, we had no problem finding that the

“acts prohibited by West Virginia Code § 61-8C-3 are sufficiently involved with the

victimization of the children harmed in the images that they trigger the application of West

Virginia Code § 27-6A-3(h).” 238 W. Va. 728, 798 S.E.2d at 854.



                In the instant case, the text messages and nude photograph sent to the victim

were disturbing in that they clearly expressed the petitioner’s desire to engage in sexual

relations with a minor and clearly solicited the minor to engage in such conduct. Equally

distressing was the petitioner’s pursuit of the victim despite the fact that she was his half-

sister. 9


       Included in the appendix record are the petitioner’s Dangerousness Risk
            9

Assessment that was performed April 23, 2021, and a Final Commitment Hearing Order
(“Commitment Order”) entered on April 25, 2022, both of which belie the petitioner’s
argument that he poses no risk of physical harm, severe emotional harm or severe
psychological harm to other children. Specifically, in the risk assessment Dr. Nicholas
                                               14
              The petitioner was charged with two counts of soliciting a minor via a

computer, West Virginia Code section 61-3C-14b, which provides:

                      Any person over the age of eighteen, who knowingly
              uses a computer to solicit, entice, seduce or lure, or attempt to
              solicit, entice, seduce or lure, a minor known or believed to be
              at least four years younger than the person using the computer
              or a person he or she believes to be such a minor, in order to
              engage in any illegal act proscribed by the provisions of article
              eight, eight-b, eight-c or eight-d of this chapter, or any felony
              offense under section four hundred one, article four, chapter
              sixty-a of this code, is guilty of a felony and, upon conviction
              thereof, shall be fined not more than $5,000 or imprisoned in a
              state correctional facility not less than two nor more than ten
              years, or both.

Id.   The petitioner was also charged with use of obscene matter with intent to seduce a

minor, W. Va. Code § 61-8A-4, which provides:

                     Any adult, having knowledge of the character of the
              matter, who knows or believes that a person is a minor at least
              four years younger than the adult, and distributes, offers to
              distribute or displays by any means any obscene matter to the
              person who is known or believed to be a minor at least four
              years younger than the adult, and such distribution, offer to
              distribute, or display is undertaken with the intent or for the
              purpose of facilitating the sexual seduction or abuse of the

Jasinski, a psychologist, indicates that the petitioner “has both static (historical
unchanging) and dynamic (changeable) risk factors for future violence and/or sexual
misconduct.” It is also noted that since his hospitalization, the petitioner has demonstrated
“problematic interpersonal behavior” on several occasions. When confronted about his
behavior, the petitioner became “loud and angry[,]” denying any action on his part. Dr.
Jasinski further notes that the petitioner’s behavior “indicat[es] an ongoing difficulty
maintain[ing] safe and appropriate boundaries and behavior with others . . . . He clearly
continues to manifest problematic behavior that makes him inappropriate for release into
the community.” The recommendation was for the petitioner’s placement in a facility with
twenty-four-hour supervision and on-site mental health treatment services. Likewise, in
the more recent Commitment Order, the circuit court noted the parties’ agreement that the
petitioner “remains a substantial danger to himself and others. . . outside the hospital
setting[.]” (Emphasis added).
                                             15
              minor, is guilty of a felony and, upon conviction thereof, shall
              be fined not more than $25,000, or imprisoned in a state
              correctional facility for not more than five years, or both. For
              a second and each subsequent commission of such offense,
              such person is guilty of a felony and, upon conviction, shall be
              fined not more than $50,000 or imprisoned in a state
              correctional facility for not more than ten years, or both.

Id. In light of our analysis in George K. and Riggleman, it is beyond argument that both

of the crimes charged herein involve the same type of acts involved in our precedents –

acts that pose a risk of physical harm, severe emotional harm, or severe psychological harm

to children. See George K., 233 W. Va. at 700, 760 S.E.2d at 515, Syl. Pt. 2; accord

Riggleman, 238 W. Va. at 721, 798 S.E.2d at 722, Syl. Pt. 4. We therefore hold that

soliciting a minor via a computer, West Virginia Code § 61-3C-14b (2020), and use of

obscene matter with intent to seduce a minor, W. Va. Code § 61-8A-4 (2020), are crimes

that involve “an act of violence against a person” within the meaning of West Virginia

Code section 27-6A-3 (2007 & 2021), because these crimes pose a risk of physical harm,

severe emotional harm, or severe psychological harm to children.



    B. Calculation of Maximum Sentence for Purposes of Criminal Competency

              The petitioner argues that his maximum sentence should have been based

solely on his most serious offense and that the circuit court erred in finding it had

jurisdiction over him for twenty-five years. In our resolution of this issue, we are guided

by two separate lines of analysis. First, West Virginia Code § 27-6A-3(h) (2007), 10 which



        The 2021 version of the statute now reads:
       10

                                            16
was in effect at the time of the petitioner’s competency determination, provided that where

a defendant was found not competent, the circuit court was to

              determine on the record the offense or offenses of which the
              person otherwise would have been convicted, and the
              maximum sentence he or she could have received. A defendant
              shall remain under the court’s jurisdiction until the expiration
              of the maximum sentence unless the defendant attains
              competency to stand trial and the criminal charges reach
              resolution or the court dismisses the indictment or charge.




             If, at the end of the maximum period for inpatient competency
             restoration treatment as provided in this subsection, the court
             finds that the defendant has not attained competency and is not
             substantially likely to attain competency in the foreseeable
             future, the defendant shall be released to the least restrictive
             setting upon any conditions the court determines to be
             appropriate and the charges against him or her held in abeyance
             for the maximum sentence he or she could have received for
             the offense and the defendant released unless civil commitment
             proceedings have been initiated pursuant to § 27-5-1 et seq. of
             this code. Notwithstanding anything in this article to the
             contrary, the court, in its discretion, may continue its oversight
             of the individual and the court’s jurisdiction over the
             individual: Provided, That notwithstanding any provision of
             this article to the contrary, an individual may not be released
             as provided in this subsection until the court reviews and
             approves a recent dangerousness risk assessment of the
             individual and the chief medical officer’s recommended
             release plan for the individual based on the needs of the
             individual and the public. The court shall order the discharge
             of the individual if it finds by a preponderance of the evidence
             that the individual has recovered from his or her mental illness
             and that he or she no longer creates a substantial risk of bodily
             injury to another person.

W. Va. Code § 27-6A-3(g)(2) (2021).
                                            17
Id. (emphasis added). In this regard, the maximum sentence the petitioner could have

received for two counts of soliciting via a computer was consecutive ten-year terms of

imprisonment, 11 and the maximum sentence the petitioner could have received for one

count of use of obscene matter with intent to seduce a minor was a five-year term of

imprisonment, also consecutive; 12 thus, the maximum sentence the petitioner could have

received upon conviction of all counts was twenty-five years. Accordingly, the circuit

court did not err in its calculation of the maximum sentence for purposes of determining

the potential length of its jurisdiction over the petitioner. See W. Va. Code § 27-6A-3(h). 13



              Second, as previously mentioned, West Virginia Code section 27-6A-3 was

amended in 2021, and our resolution of this issue is also guided by section 27-6A-3(l) in

the amended statute:




       11
         See W. Va. Code § 61-3C-14b (providing for a term of incarceration of “not less
than two nor more than ten years”).
       12
           See id. § 61-8A-4 (providing for a term of imprisonment “in a state correctional
facility for not more than five years” for the first conviction).
       13
          We reject the petitioner’s attempt to advance a thinly veiled double jeopardy
argument, in reliance on law from another jurisdiction, by contending that he could not
have legally received consecutive sentences for two alleged violations of West Virginia
Code section 61-3C-14b(a). Succinctly stated, the petitioner has neither been convicted of
nor sentenced on any of the crimes charged; therefore, double jeopardy principles, which
apply only to sentences which impose multiple punishments for the same crime, are
inapplicable to this case. See generally Syl. Pt. 3, State v. Sears, 196 W. Va. 71, 468 S.E.2d
324 (1996) (“The purpose of the Double Jeopardy Clause is to ensure that sentencing courts
do not exceed, by the device of multiple punishments, the limits prescribed by the
legislative branch of government, in which lies the substantive power to define crimes and
prescribe punishments.”).
                                             18
              (l) Notwithstanding anything in this article to the contrary, for
              each individual who is committed to a state hospital, or
              committed to a state hospital and diverted to a licensed hospital
              prior to the effective date of the amendments to this section
              enacted during the regular session of the Legislature, 2021,
              who has received or will receive the maximum amount of
              competency restoration treatment authorized under this section
              prior to January 1, 2022, and who the medical director of the
              hospital and the court have determined is not restorable, the
              medical director shall inform the court and prosecutor of record
              for each such individual as soon as practicable but no later than
              March 31, 2022. The medical director shall immediately
              provide a recommendation to the court and prosecutor for the
              clinical disposition, placement, or treatment of each individual.
              The state hospital or prosecutor shall thereafter file a civil
              commitment proceeding, if warranted, as provided under § 27-
              5-1 et seq. of this code for each individual or make other
              appropriate recommendations to the court of record. The court
              shall hold any hearing for each individual as soon as
              practicable, but no later than June 30, 2022.


W. Va. Code § 27-6A-3(l). In this case, the appendix record was supplemented on motion

of the State with information showing that the petitioner has been provided a civil

commitment hearing as set forth in section 27-6A-3(l) and the circuit court has determined

that he has still not regained competency and will not do so in the foreseeable future.

Additionally, the court found that the petitioner requires twenty-four-hour supervision and

care.   He has been “referred to less restrictive facilities, including those that treat

individuals with permanent brain injury, such as himself. He has been denied admission

to each of the facilities with responses such as ‘no beds & not a good fit.’” Most

importantly, the circuit court found that the

              parties are not in dispute that Defendant remains a substantial
              danger to himself and others. The Court, in accordance with
              W. Va. Code § 27-6A-3(l), further FINDS that the Defendant

                                                19
                   remains a foreseeable danger to self and others outside the
                   hospital setting and that there is no less restrictive placement
                   that is appropriate and available that assures that the
                   Defendant will remain safe to himself and others.

As a result of this civil commitment hearing, the petitioner has been “finally civilly

committed to Sharpe Hospital or a licensed diversion facility in accordance with W. Va.

Code § 27-5-4(l)” 14 and the circuit court “shall continue its oversight of the Defendant for

the period of the Court’s Jurisdiction as authorized by W. Va. Code § 27-6A-3(g)(2).” 15

In this regard,

                   the court, in its discretion, may continue its oversight of the
                   individual and the court’s jurisdiction over the individual:
                   Provided, That notwithstanding any provision of this article to
                   the contrary, an individual may not be released as provided in
                   this subsection until the court reviews and approves a recent
                   dangerousness risk assessment of the individual and the chief
                   medical officer’s recommended release plan for the individual
                   based on the needs of the individual and the public.

See id.


                   Consequently, even though we find no error in the circuit’s original

determination of the maximum jurisdictional limit it could maintain over the petitioner, we

recognize that the petitioner’s commitment has now advanced to a civil commitment.

Accordingly, the period of time during which the circuit court was authorized to maintain




          See W. Va. Code § 27-5-4(l)(4) (2020) (pertaining to orders issued pursuant to
          14

final commitment hearing and further providing that “an individual committed pursuant to
§ 27-6A-3 of this code may be committed for the period he or she is determined by the
court to remain an imminent danger to self or others.”).
          15
               See supra n.10.
                                                 20
jurisdiction under the former version of the statute – the maximum sentence he or she could

have received if convicted – is no longer controlling.



              By our holding today, we reaffirm that the provisions of West Virginia Code

section 27-6A-3 were not designed to impose punishment on a defendant, but rather to

monitor and treat a defendant’s mental health concerns. We emphasized this in Riggleman:

                     With regard to incompetent defendants who are
                     charged with a crime involving an act of violence
                     pursuant to W.Va. Code § 27-6A-3(h), the duty
                     of the court is not to “lock them up and throw
                     away the key.” Instead, under W.Va. Code § 27-
                     6A-3(h) the condition of those defendants must
                     at a minimum be reviewed annually, and reports
                     regarding their conditions must be submitted to
                     and considered by the court. W.Va. Code § 27-
                     6A-3(h). Additionally, W.Va. Code § 27-6A-
                     3(h)-(i) require that an incompetent defendant be
                     committed to the least restrictive environment
                     necessary to treat the defendant while
                     simultaneously providing for the protection of
                     the public.

              George K., 233 W.Va. at 712, 760 S.E.2d at 526.

                      We reiterate that the purpose of the statutory scheme set
              forth in West Virginia Code §§ 27-6A-3 to -6 is not to punish
              persons suffering from mental illness; rather, it is to provide
              humane care and treatment to the incompetent defendant, and
              to facilitate rehabilitation with the least restrictive
              environment. By maintaining jurisdiction over Petitioner, the
              circuit court also must take necessary precautions to protect the
              public.




                                             21
Riggleman, 238 W. Va. at 729, 798 S.E.2d at 855. Accordingly, the circuit court did not

err in regard to the petitioner’s competency determination pursuant to West Virginia Code

section 27-6A-3.



                                    IV. Conclusion

      For the foregoing reasons, the circuit court’s March 8, 2021, order is hereby

affirmed.

                                                                               Affirmed.




                                           22